Miscellaneous Action with SSP

The Examiner acknowledges Applicant's amendments submitted on 2/16/2022. The Examiner notes in arguments the Applicant appears to equate OpenStack exclusively to hypervisor technology. 

The Examiner has reviewed the Applicant's specification and file wrapper in its entirety and has not found any teaching or evidence with respect any challenges, unexpected results, unforeseen boundary conditions, and/or system race conditions with respect to Nova Fake Drivers operating and/or influenced by a Nova Scheduler (i.e. parcel of control plane).  More importantly it appears the Applicant does not recognize the conventional components of OpenStack comprising Nova Scheduler, Control Plane, messaging queues directly associated with network activity.

The Examiner would like to provide the Applicant the opportunity to file any additional evidence to support the Applicant’s position as there are no indications in the file wrapper (CFR 1.105 Requirements for Information) with respect to the subject matter above as to how the components are not related to the claimed subject matter.

See 37 CFR 1.111. Since the above-mentioned amendment appears to be a bona-fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. Extensions of this Time Period Under 37 CFR 1.136(a) are AVAILABLE.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.


/TODD L BARKER/            Primary Examiner, Art Unit 2449